Filed 11/14/22 Taha v. Eshagian CA2/7
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION SEVEN


 OLIVIA TAHA,                                                 B312167

           Plaintiff and Respondent,                          (Los Angeles County
                                                              Super. Ct. No.
           v.                                                 20STRO05991)

 JOSEPHINE ESHAGIAN,

           Defendant and Appellant.


     APPEAL from an order of the Superior Court of Los
Angeles County, Christine Byrd, Judge. Reversed.
     Steven T. Lowe for Defendant and Appellant.
     Olivia Taha, in pro. per., for Plaintiff and Respondent.




                                       _________________
                        INTRODUCTION

      What began as an on-line dispute between Josephine
Eshagian and Olivia Taha over the Israeli-Palestinian conflict
quickly escalated to an exchange of personal insults over social
media. After Eshagian “liked” a comment disparaging Taha’s
physical appearance, Taha made several comments to Eshagian
about Zionists and supporters of Israel. After additional
exchanges of insults, Eshagian blocked Taha from her social
media accounts, which prompted Taha to post on social media
personal information about Eshagian, including her name,
picture, and religion.
      Each woman eventually sought a restraining order against
the other. After a four-day hearing, the trial court issued mutual,
two-year injunctions under Code of Civil Procedure section
527.6.1 Eshagian appealed from the restraining order against
her; Taha did not appeal from the restraining order against her.
We reverse the order against Eshagian.

      FACTUAL AND PROCEDURAL BACKGROUND

      A.   Eshagian Files a Petition for a Civil Harassment
           Restraining Order Against Taha
      On September 28, 2020 Eshagian filed a petition for a civil
harassment restraining order against Taha. Eshagian claimed
Taha “harassed [her] on Facebook for being Jewish” and “wrote
more than four abusive comments that included racism and
homophobia on [Eshagian’s] Facebook posts.” Eshagian also
alleged Taha commented on Twitter she would “see [Eshagian] in

1     Statutory references are to the Code of Civil Procedure.



                                 2
the real world” and “see how tough” Eshagian was when Taha
could “confront [her] ass in person.” After Eshagian blocked Taha
from her social media accounts, Taha posted personal
information about, and pictures of, Eshagian and her family.
      The trial court issued a temporary restraining order. The
temporary restraining order required Taha to stay at least 100
yards from Eshagian; instructed Taha not to “contact or reference
[Eshagian], either directly or indirectly, using social media such
as Instagram, Twitter, Facebook, or any other social media
platforms”; and directed Taha “not [to] post [Eshagian’s] name,
personal information, face or likeness on any social media.” The
court also ordered Taha to “delete any personal information of
[Eshagian] on any social media platform to which [she had]
access or control.”

      B.     Taha Files a Petition for a Civil Harassment
             Restraining Order Against Eshagian
      On November 2, 2020 Taha filed a petition for a civil
harassment restraining order against Eshagian. Taha alleged:
“Ms. Eshagian has called me ugly, and her close friends made fun
of my boyfriend for being Muslim and dressing like a Muslim.
Ms. Eshagian has threatened me before.” Taha also alleged
“Eshagian is . . . an ardent anti-Palestinian Zionist” who “liked”
posts of “pro-Israel supporters” and made negative comments on
Taha’s Facebook and Twitter account. Taha claimed that, “in a
Twitter thread about Jeffrey Epstein in mid-September 2020, a
known pedophile who was also a Zionist, Ms. Eshagian joined
these attacks herself and called me a ‘major catfish’ (a term
indicating that my profile picture on social media is misleading




                                3
and that I am ugly).” Taha also claimed Eshagian bragged
“about how rich she was.”
       The trial court denied Taha’s request for a temporary
restraining order against Eshagian. The trial court ruled Taha’s
petition failed to state facts that “sufficiently show acts of
violence, threats of violence, or a course of conduct that seriously
alarmed, annoyed, or harassed” Taha.

       C.    The Trial Court Holds a Hearing on the Petitions
       At the January 15, 2021 hearing on the parties’ petitions,
Eshagian testified that she was a 31-year old Jewish law student
and that she used social media. Eshagian stated she first became
aware of Taha on August 30, 2020 from a student organization
Facebook post claiming Taha “was harassing Jewish students
and she was an anti-Semite.” Although Eshagian did not
comment on the Facebook post, which asked people to sign a
petition asking UCLA and Santa Monica City College to “take
action against the Jew hater Olivia Hazin,”2 Eshagian “liked” one
of the comments on the post.
       Eshagian testified that, after she “liked” the comment,
Taha left four posts on her Facebook concerning Zionists and
Eshagian’s support for Israel. Eshagian stated that, although
there was no further communication between the parties for
almost two weeks, on September 12, 2020 she began receiving
multiple private messages on her Twitter account from Taha.
One of these messages stated: “You’re just as crusty as the other
Mexican Zionist Jews at UCLA. I bet you don’t wash your ass
after you use the bathroom either. Ew.”

2    Taha also uses the name Olivia Hazin. Her “real last
name,” however, is Taha.



                                  4
       Although Eshagian did not respond to all of Taha’s
messages, she “did stand up for [herself] for a couple of them.” In
one instance, the parties exchanged a series of tweets in which
Taha told Eshagian to “tell small dick smelly boy Justin Feldman
I said hi.” Eshagian wrote back she had “no idea who that is lol
seems like someone needs psychological help.” Taha responded:
“[A]fter I confront your ass in person. Let’s see how tough you
are. I bet you won’t say half the shit you throw on the internet,
keyboard warrior. Bye4now.” Eshagian responded by asking,
“[D]o you usually violently threaten people?”
       On September 12, 2020 Eshagian blocked Taha from her
Facebook and Twitter account and stopped all communications
with her. The next day Taha posted multiple comments about
Eshagian that included her picture and personal information,
such as Eshagian’s ethnicity, her religion, and the law school she
attended. Eshagian testified these posts made her “very scared
and fearful.”3 After Taha sent an email to Eshagian’s law school
accusing her of “cyber bulling,” Eshagian filed a report with the
police department.
       On cross-examination Eshagian admitted “the first thing”
she said to Taha was that she was “a catfish,” which Eshagian




3        Eshagian’s therapist testified that before this incident
Eshagian’s “mood has always been very stable, not a lot of crying
. . . . It wasn’t until this started and she started talking about
the harassment and her fears and how Ms. Taha . . . likes guns,
and how she’s talking about her online and social media that I
saw . . . [Eshagian] for the first time lots of crying [in] emotional
sessions.”



                                  5
said meant “someone who misrepresents themselves.”4 When
asked why she called Taha a catfish, Eshagian explained it was
“because other people have posted photos of you being an anti-
Semite on Twitter and Facebook because you’re known to attack
Jews and you post other photos of yourself that are in no
resemblance of those photos that others post.”
      Taha testified she believed Eshagian was stalking her
“based off her comments made toward calling me a catfish, which
means a person who looks beautiful on the internet and ugly in
person. And so from that definition, I assumed that she had saw
me in person because I have been stalked and harassed by
similar Zionists to Ms. Eshagian on campus at school.” Taha also
said that Eshagian had “liked” comments by third parties stating
Taha “should deal with her acne first” and that Eshagian said it
“[s]ounds like someone [i.e., Taha] is mad [her] monthly car
payments costs more than their life.”5




4      “A ‘catfish’ is ‘a person who sets up a false personal profile
on a social networking site for fraudulent or deceptive purposes.’”
(Herrick v. Grindr, LLC (S.D.N.Y. 2018) 306 F.Supp.3d 579, 584,
fn. 1; see United States v. Ashmore (A.F. Ct. Crim. App., Mar. 8,
2022, No. ACM 40036) 2022 WL 678895, p. 1, fn. 6 [“‘catfishing’ is
a deceptive activity in which a person creates a fictional online
persona to engage in communication with another individual”].)

5     A forensic document examiner testified that at least one of
the tweets purportedly sent by Eshagian to Taha was fraudulent
and not sent by Eshagian.



                                 6
      D.     The Trial Court Issues Two-year Civil Harassment
             Restraining Orders Against Taha and Eshagian
      The trial court found the testimony of both Eshagian and
Taha “lacked credibility in certain respects.” The court found
“Ms. Taha’s harassment against Ms. Eshagian involved far more
communications and far more inflammatory language and
stretched out over a longer period of time than Ms. Eshagian’s
harassment against Ms. Taha, but that does not excuse Ms.
Eshagian’s conduct.” The court ruled that each party had
“established a claim for harassment by clear and convincing
evidence” and that it was “highly likely that harassing conduct by
each party will continue unless a restraining order is issued
against each party.” The court ordered both parties to stay 100
yards from each other and not to “make any online
communications or comments to the protected party or about the
protected party, either directly or indirectly, including but not
limited to posts, hashtags, accessing the . . . party’s profile,
commenting on anything by the other party, or adding a ‘like’ or
an emoji.”

      E.     The Trial Court Denies Eshagian’s Motion for a
             New Trial
      Eshagian moved for a new trial, arguing substantial
evidence did not support the restraining order against her.
Eshagian argued that Taha, who did not file an opposition to the
motion, wanted to dismiss her petition and that the court had
denied Taha’s request for a temporary restraining order against
Eshagian. Eshagian also argued that there was no evidence of a
threat of future communications or harassment between the
parties and that the few posts Eshagian made “clearly didn’t




                                7
cause nor should it have caused any substantial emotional
distress.”
       The trial court denied the motion. The trial court ruled:
“The court’s view of the motion is that it views the evidence in the
best possible light for [Eshagian], ignoring some evidence and
trivializing [Eshagian’s] interactions with [Taha], both in
numbers, in seriousness, and in [e]ffect on [Taha]. [¶] In
argument today, [Eshagian] again claimed that the only acts by
[Eshagian] occurred on September 12. That is not accurate.
[Eshagian] engaged in actions also on a date in August, the
month before, several weeks before. This is representative of the
view that the motion is simply looking at the evidence from a
narrow perspective and not from the perspective of the entire
record.” Eshagian timely appealed from the restraining order
against her.

                          DISCUSSION

      A.     Governing Law and Standard of Review
      “Section 527.6 was enacted ‘to protect the individual’s right
to pursue safety, happiness and privacy as guaranteed by the
California Constitution.’ [Citations.] It does so by providing
expedited injunctive relief to victims of harassment.” (Brekke v.
Wills (2005) 125 Cal.App.4th 1400, 1412; see Duronslet v. Kamps
(2012) 203 Cal.App.4th 717, 724.) Section 527.6,
subdivision (a)(1), provides a “person who has suffered
harassment . . . may seek a temporary restraining order and an
order after hearing prohibiting harassment as provided in this
section.” If the court finds “by clear and convincing evidence that




                                 8
unlawful harassment exists, an order shall issue prohibiting the
harassment.” (§ 527.6, subd. (i).)
       “The elements of unlawful harassment, as defined by the
language in section 527.6, are as follows: (1) ‘a knowing and
willful course of conduct’ entailing a ‘pattern’ of ‘a series of acts
over a period of time, however short, evidencing a continuity of
purpose’; (2) ‘directed at a specific person’; (3) ‘which seriously
alarms, annoys, or harasses the person’; (4) ‘which serves no
legitimate purpose’; (5) which ‘would cause a reasonable person to
suffer substantial emotional distress’ and ‘actually cause[s]
substantial emotional distress to the plaintiff’; and (6) which is
not a ‘[c]onstitutionally protected activity.’” (Schild v. Rubin
(1991) 232 Cal.App.3d 755, 762.) A course of conduct under
section 527.6 includes “following or stalking an individual,
making harassing telephone calls to an individual, or sending
harassing correspondence to an individual by any means,
including, but not limited to, the use of public or private mails,
interoffice mail, facsimile, or computer email.” (§ 527.6,
subd. (b)(1); see Harris v. Stampolis (2016) 248 Cal.App.4th 484,
497.)
       An injunction under section 527.6 restraining future
conduct “is only authorized when it appears that harassment is
likely to recur in the future.” (Harris v. Stampolis, supra,
248 Cal.App.4th at p. 499; see Olson v. Doe (2022) 12 Cal.5th 669,
678 [‘“‘The quick, injunctive relief provided by section 527.6 “lies
only to prevent threatened injury”—that is, future wrongs’”—and
‘“is not intended to punish the restrained party for past acts of
harassment’”].) ‘““The determination of whether it is reasonably
probable an unlawful act will [occur] in the future rests upon the
nature of the unlawful [harassment] evaluated in the light of the




                                 9
relevant surrounding circumstances of its commission and
whether precipitating circumstances continue to exist so as to
establish the likelihood of future harm.””’ (Yost v. Forestiere
(2020) 51 Cal.App.5th 509, 527; accord, Scripps Health v. Marin
(1999) 72 Cal.App.4th 324, 335, fn. 9; see R.D. v. P.M. (2011)
202 Cal.App.4th 181, 189-190 [“the court could consider any
evidence showing a likelihood of future harassment, including
evidence of conduct that might not itself constitute
harassment”].)
       “[W]hen presented with a challenge to the sufficiency of the
evidence associated with a finding requiring clear and convincing
evidence, the court must determine whether the record, viewed as
a whole, contains substantial evidence from which a reasonable
trier of fact could have made the finding of high probability
demanded by this standard of proof.” (Conservatorship of O.B.
(2020) 9 Cal.5th 989, 1005.) “When reviewing a finding that a
fact has been proved by clear and convincing evidence, the
question before the appellate court is whether the record as a
whole contains substantial evidence from which a reasonable fact
finder could have found it highly probable that the fact was true.
In conducting its review, the court must view the record in the
light most favorable to the prevailing party below and give
appropriate deference to how the trier of fact may have evaluated
the credibility of witnesses, resolved conflicts in the evidence, and
drawn reasonable inferences from the evidence.” (Id. at pp. 1011-
1012; see FLIR Systems, Inc. v. Parrish (2009) 174 Cal.App.4th
1270, 1277 [an injunction must be based on evidence, not
speculation]; Nebel v. Sulak (1999) 73 Cal.App.4th 1363, 1370
[substantial evidence did not support a restraining order where
the evidence did not demonstrate the defendant engaged in




                                 10
threatening or harassing conduct “or did anything other than
what he was legally entitled to do”].) “‘But whether the facts,
when construed most favorably in [the petitioner’s] favor, are
legally sufficient to constitute civil harassment under section
527.6’” is a question of law reviewed de novo. (Harris v.
Stampolis, supra, 248 Cal.App.4th at p. 497; see R.D. v. P.M.,
supra, 202 Cal.App.4th at p. 188.)

      B.      Substantial Evidence Did Not Support the Trial
              Court’s Findings Eshagian’s Conduct Would Cause a
              Reasonable Person, and Actually Caused Taha,
              Substantial Emotional Distress
       Eshagian argues substantial evidence did not support the
trial court’s findings (1) she engaged in a knowing and willful
pattern or course of conduct; (2) her conduct would cause a
reasonable person to suffer, and actually caused Taha to suffer,
substantial emotional distress; and (3) Eshagian was likely to
harass Taha in the future. Even assuming substantial evidence
supported finding (1), substantial evidence did not support
findings (2) and (3).
       While Eshagian admittedly “liked” comments critical of
Taha’s appearance, called her a catfish, and made disparaging
comments about her socioeconomic status, Eshagian’s comments,
though perhaps crude, would not cause a reasonable person to
suffer substantial emotional distress. Fleeting insults posted on
social media about a person’s appearance or socioeconomic status,
as unwelcome and childish as such comments are, do not cause a
reasonable person substantial emotional distress. As Eshagian
correctly argues, “there are thousands of tweets written every
day that may offend someone; it would unnecessarily open the




                                11
flood gates for frivolous litigation to find that [her] comments
would cause a reasonable person to suffer substantial emotional
distress.”
       In addition, while Taha may have been upset by Eshagian’s
comments, there was no substantial evidence Taha suffered
substantial emotional distress. Although “[s]ection 527.6 does
not define the phrase ‘substantial emotional distress,’” in “the
analogous context of the tort of intentional infliction of emotional
distress, the similar phrase ‘severe emotional distress’ means
highly unpleasant mental suffering or anguish ‘from socially
unacceptable conduct’ [citation], which entails such intense,
enduring and nontrivial emotional distress that ‘no reasonable
[person] in a civilized society should be expected to endure it.’”
(Schild v. Rubin, supra, 232 Cal.App.3d at pp. 762-763.) Taha
testified she was “very upset” because Eshagian called her a
catfish, was “obsessed” with her, and was “still stalking [her]
despite having been blocked and going through a court case.”
That is not enough to show substantial emotional distress. (See
§ 527.6, subd. (b)(3) [“The course of conduct . . . must actually
cause substantial emotional distress to the petitioner.”]; Schild,
at p. 763 [insufficient evidence of substantial emotional distress
where there was “no medical, psychological or other evidence in
the record that the sounds” coming from the property of
petitioners’ neighbors, “however offensive and annoying, caused
the [petitioners] ‘substantial emotional distress,’ within the
meaning of section 527.6”]; cf. Harris v. Stampolis, supra,
248 Cal.App.4th at p. 502 [petitioner made a sufficient showing of
substantial emotional distress with evidence that “she went to
the emergency room and was diagnosed with acute anxiety” and
testimony by a police officer that the petitioner “reasonably




                                12
feared for her safety”]; Brekke v. Wills, supra, 125 Cal.App.4th at
pp. 1413-1414 [defendant’s “socially unacceptable course of
conduct” in sending his girlfriend three “vile and vitriolic” letters,
which he intended her mother to read and in which he urged his
girlfriend to torture and kill her parents and stated he intended
to provoke the girlfriend or her father into physically attacking
the mother, caused the mother to suffer substantial emotional
distress].) Moreover, as the trial court found, Taha posted at
least 30 comments about Eshagian after Eshagian blocked Taha
from her social medial accounts. Taha’s conduct in seeking out
and continuing to pursue Eshagian after Eshagian cut off all
contact with Taha belied any claim Taha suffered substantial
emotional distress.

      C.     Substantial Evidence Did Not Support the Trial
             Court’s Finding Eshagian Was Likely To Harass
             Taha in the Future
      In ruling on the parties’ cross-petitions, the trial court
found it was “highly likely” that, absent mutual restraining
orders, the parties would continue to harass each other.
Substantial evidence, however, did not support the finding
Eshagian was likely to continue harassing Taha.
      Eshagian “liked” a comment on August 30, 2020 and
engaged in several heated exchanges with Taha on September 12,
2020. After that, however, Eshagian disengaged and took steps
to avoid any future communications or interaction with Taha,
harassing or otherwise. On September 12, 2020 she blocked
Taha from her social media accounts and made no further efforts
to contact Taha, even though Taha posted more than 30
comments about Eshagian on social media. (See Yost v.




                                  13
Forestiere, supra, 51 Cal.App.5th at pp. 520, 527 [the “quick,
injunctive relief provided by section 527.6” lies only “to prevent
threatened injury and has no application to wrongs that have
been completed”]; Russell v. Douvan (2003) 112 Cal.App.4th 399,
401 [same]; Scripps Health v. Marin, supra, 72 Cal.App.4th at
pp. 332-333 [for a workplace violence restraining order under
section 537.8, which contains “parallel provisions to section
527.6,” “not only can injunctive relief be denied where the
defendant has voluntarily discontinued the wrongful conduct
[citation], there exists no equitable reason for ordering it where
the defendant has in good faith discontinued the proscribed
conduct”]; see also O’Toole v. Superior Court (2006)
140 Cal.App.4th 488, 513 [to ‘“authorize the issuance of an
injunction, it must appear with reasonable certainty that the
wrongful acts will be continued or repeated’”].) It is unlikely
Eshagian’s and Taha’s virtual paths will cross again. (See
Scripps, at p. 336 [restraining order under section 527.8 reversed
where “the evidentiary record [did] not establish the likelihood
[the appellant] would repeat any violent acts against [the
respondent’s] employees”]; cf. City of San Jose v. Garbett (2010)
190 Cal.App.4th 526, 531-532, 542-543 [substantial evidence
supported a finding of likely future harassment under section
527.8 where the appellant, who threatened a city staff member,
“continued to appear regularly at City Hall” and had a “history of
threatening conduct”].)6


6     In her respondent’s brief, Taha asserts, without citing the
record, “Eshagian remains stalking Olivia online and in real life,”
“continues invading Taha’s space indirectly through friends,” and
“has made a goal to silence Taha by smearing Taha’s public




                                14
                         DISPOSITION

      The order granting a restraining order against Eshagian is
reversed. Eshagian is to recover her costs on appeal.



                                          SEGAL, J.



            We concur:




                  PERLUSS, P. J.




                  FEUER, J.




image.” A reviewing court, however, may not consider such
factual assertions in a party’s brief that are not supported by
citations to the record. (Myers v. Philip Morris Companies, Inc.
(2002) 28 Cal.4th 828, 845, fn. 6.)




                               15